



COURT OF APPEAL FOR ONTARIO

CITATION:
Boehme (Re), 2021 ONCA 831

DATE: 20211122

DOCKET: C69027

Hoy, Coroza and Sossin JJ.A.

IN THE MATTER OF:  Ralph Peter Boehme

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ralph Peter Boehme, acting in person

Erin Dann, appearing as
amicus
curiae

Nicholas Hay, for the respondent, the Attorney
    General of Ontario

Gavin S. MacKenzie, for the respondent,
    Ontario Shores Centre for Mental Health Sciences

Heard: November 16, 2021

On appeal against the disposition of the
    Ontario Review Board dated, December 15, 2020, with reasons dated January 13,
    2021.

REASONS FOR DECISION

[1]

On August 23, 2011, the appellant was found not criminally responsible
    by reason of mental disorder on charges of uttering threats to cause death or
    bodily harm and failure to comply with a probation order. He has been under the
    jurisdiction of the Ontario Review Board since that time. His current diagnoses
    are delusional disorder and alcohol use disorder.

[2]

The appellant appeals the Boards disposition of December 15, 2020,
    granting him a conditional discharge. He argues that the Boards finding that
    he continues to pose a significant risk to public safety is unreasonable. The
    index offence did not involve violence and he does not have a history of
    violent aggression. He submits there was no evidence before the Board that he
    would not pursue his grievances through appropriate legal channels. He has
    behaved well at his residence and has not missed any appointments at the
    hospital. He wishes to reside at the apartment he occupied at the time of the
    index offence. He seeks an absolute discharge.

[3]

Amicus curiae
submits that the Board erred by not fully
    exercising its general inquisitorial powers and requests that the Board be
    directed, or urged, at the appellants next hearing, to ensure adequate efforts
    are being taken to further the appellants reintegration in the community,
    despite the seemingly intractable nature of his delusional disorder.

[4]

We are not persuaded that the Boards finding that the appellant
    continues to pose a significant risk was unreasonable. The appellants
    treatment team was clear that absent the Boards supervision, the appellant
    would almost certainly return to substance abuse, discontinue his medication
    (particularly clozapine), gravitate towards inappropriate housing, and pursue
    the victim of the index offence (and perhaps others by whom he felt wronged or
    slighted) in a harassing and threatening manner causing serious psychological
    harm. The Board was entitled to accept that assessment.

[5]

Nor are we persuaded that there is any basis to interfere with the
    Boards exercise of its general inquisitorial powers.

[6]

On the appellants appeal of the Boards previous disposition,
amicus
argued that the Board failed to properly inquire into what it submitted was a
    treatment impasse. The court rejected that argument, finding that there was
    little in the record to establish that there was an impasse:
Boehme (Re)
,
    2020 ONCA 735. However, the court added this, at para. 5:

That said, the appellant has been under the supervision of the
    Board since 2011. We are concerned that there has been a lack of real progress
    in addressing the appellants condition since that time. The evidence does show
    that, at least recently, the appellants medical team has been considering
    alternate diagnoses and other forms of treatment. We would urge the Board to
    look closely at these efforts at the appellants next review (which is to be
    held shortly) and ensure that adequate steps are being taken to try and advance
    proper treatment of the appellants condition.

[7]

Amicus
argues that the Board failed to heed this direction. In
    particular, it failed to probe the appellants treating physician Dr.
    Hartfeils explanation that the appellant derived very little benefit from
    the alternate form of treatment, namely one-on-one cognitive behavioural
    therapy, that had been under consideration at the time of the previous hearing
    and was not willing to participate any further.
Amicus
says that the
    Board should have asked what further alternative forms of treatment or therapy
    could be tried and asked why there was very little benefit.
Amicus
suggests that there may have been very little benefit because of the need to
    provide sessions by phone or video because of the COVID-19 pandemic, or because
    at the time the appellant was overusing lorazepam to treat his anxiety.
    Similarly,
amicus
argues that the Board should have asked the
    appellant why he was unwilling to participate in this therapy.

[8]

Amicus
concedes that this is not a situation where there is a
    treatment impasse. The appellants situation has improved, as reflected in his
    conditional discharge. The treatment team found an appropriate treatment for
    the appellants anxiety, which the treatment team explained contributes to his
    use of substances and possibly also contributes to his sort of obsessionality
    or preoccupation with his various grievances, and therefore affects his risk
    of reoffending. The appellant has developed a better rapport with his treatment
    team and shown an ability  with the assistance of the treatment team  to
    manage his risk factors in the community without readmission to hospital.

[9]

The Board is afforded broad discretion in determining when additional
    information is necessary, in [its] view:
Kassa (Re)
, 2020 ONCA 543, at
    para. 34. In our view, this expert Board was fully engaged and appropriately
    exercised its general inquisitorial powers. It carefully reviewed the courts endorsement
    with Dr. Hartfeil and explored whether non-pharmacological treatment could
    be revisited. Dr. Hartfeil explained that the challenges the appellant faces in
    benefitting from psychotherapeutic interventions are most[ly] related to his
    personality and some cognitive deficits as well. The Board also explored
    whether an occupational therapist might be able to assist and what could be
    done to build community-based supports over the upcoming year. Dr. Hartfeil
    indicated that all of those things could be pursued, and we expect that the Boards
    attentiveness to these issues will continue.

[10]

Accordingly, the appeal is dismissed.

Alexandra
    Hoy J.A.

S.
    Coroza J.A.

Sossin
    J.A.


